446 F.2d 44
UNITED STATES of America, Plaintiff-Appellee,v.Arthur BOYLES, Defendant-Appellant.
No. 30827 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
June 1, 1971.
Rehearing Denied July 16, 1971.

Appeal from the United States District Court for the Southern District of Florida; Joe Eaton, District Judge.
Gerald Kogan, Miami, Fla. (Court-appointed), for defendant-appellant.
Robert W. Rush, U. S. Atty., J. V. Eskenazi, Asst. U. S. Atty., Miami, Fla., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:


1
A careful study of the briefs and record in this case reveals that the trial court's comments were not prejudicial in light of all of the facts and circumstances of the trial, and that any possible error was harmless. Leonard v. United States, 386 F.2d 423 (5th Cir. 1967).


2
Affirmed.



Notes:


*
 Rule 18, 5th Cir., see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I